﻿Allow me to congratulate you, Sir, on your
election to your high office, and to express our
confidence in the success of the work of the current
session. I also wish to thank sincerely Ambassador Razali
Ismail for his enormous contribution to the work of the
sessions of the General Assembly over which he presided.
The changes which have been taking place in our
world in recent years and the formation of a qualitatively
new geopolitical system of international relations require
the adaptation of the United Nations to new realities, with
the creation of a flexible and efficient international
mechanism which can take effective measures to address
the new challenges of our time.
In Uzbekistan we have a positive assessment of
Secretary-General Kofi Annan’s plan for reforming the
United Nations. Although a number of these proposals
require careful study and additional elaboration, we can
already highlight concrete aspects which deserve support.
I refer primarily to the decision on the enlargement of the
permanent membership of the Security Council through
the inclusion of Germany and Japan, countries which


today are playing a significant role in world economic and
political affairs.
We also support the enlargement of the non-permanent
membership of the Security Council, which, in our view,
would provide for a more democratic representation of
other States in this body.
To promote efficiency in implementing the resolutions
of the United Nations, there is a need to reinforce and
broaden the authority of the Secretary-General. In our view,
we should also support the proposal to establish the post of
a Deputy Secretary-General.
The idea of merging all the United Nations entities in
different countries under one flag in the so-called United
Nations Houses seems to us quite rational.
The reform of the United Nations administration
structure will allow for reallocation of the funds saved to
enhance development programmes.
The creation of a single agency to combat crime,
terrorism, drug-trafficking and money-laundering is also a
timely proposal.
The proposals on consolidating the economic and
social departments, cutting down on United Nations
administrative staff, replacing the Department of
Humanitarian Affairs and establishing a streamlined
Emergency Relief Coordination Office to coordinate
activities of all the United Nations agencies in
implementing assistance projects, also merit our attention.
Maintaining security and stability in Central Asia and
providing conditions for the sustainable development of the
States of the region are among the crucial guidelines for the
foreign policy of Uzbekistan. To achieve these goals,
Uzbekistan has put forward concrete initiatives, particularly
within the rostrum of the United Nations.
I should like to take this opportunity to draw attention
again to a number of problems which require an immediate
solution, both at the regional level and at the broader
international level.
I refer first to the continuing conflict in Afghanistan,
which has recently become particularly brutal, and to the
continuing instability in Tajikistan.
Our position of principle regarding the Afghan
settlement remains unchanged. Its major aspects include
such points as the maintenance of the territorial integrity
of Afghanistan; the rejection of force as a means of
settling the conflict; the cessation of external interference;
the imposition of an arms embargo; the participation in a
phased peace process of all the major forces involved in
the conflict; the implementation of the peace process
under the aegis of the United Nations, and with the
participation of the Organization of the Islamic
Conference (OIC); and the creation of a broad-based
coalition Government including all the various opposition
parties.
We share the view of the Secretary-General that if
the meaningless civil war in Afghanistan is to be halted,
regional and international participants must shoulder
additional obligations. Despite all the complications of the
situation around Afghanistan, trends have recently been
observed which can, and indeed must, be used to begin
the peace process.
The proposal on imposing an arms embargo deserves
special attention. Such an embargo, which has already
been proposed by Uzbekistan on many occasions, must be
considered the principal condition for halting external
interference in Afghanistan’s affairs. We are well aware
of the technical difficulties related to the implementation
of this initiative in the conditions prevailing in
Afghanistan. However, we do not think that they are
insurmountable. In our view, the process of imposing an
arms embargo should be divided into two stages: first, the
adoption by the Security Council of a resolution on the
embargo, which would be political in nature; secondly,
the drawing up of United Nations control machinery for
compliance.
We welcome the stepping up of United Nations
efforts to resolve the Afghan problem, in particular, the
appointment of Mr. Brahimi as the Special Envoy of the
Secretary-General. We hope that the United Nations will
also support our initiative for the creation of a contact
group from among the countries neighbouring
Afghanistan, as well as the United States, Russia and
other interested States, together with, of course,
representatives of inter-Afghan forces.
Uzbekistan fully supports the principle of the
indivisibility of security — internal, regional and global.
Our country was among the first of the newly
independent States to accede to the Treaty on the Non-
Proliferation of Nuclear Weapons. At the forty-eighth
session of the General Assembly, in 1993, Uzbekistan
called upon the international community to declare
2


Central Asia a nuclear-weapon-free zone, and we have been
consistently moving towards the implementation of this
initiative.
Concrete confirmation of this policy was the holding
of the international conference “Central Asia — Nuclear-
Weapon-Free Zone” in Tashkent on 14 to 16 September,
under United Nations auspices and with the participation of
high-level representatives of more than 60 international
organizations and countries. This forum was a major
international event in the history of the region. However,
we are well aware that the process of establishing a
nuclear-weapon-free zone in Central Asia is not a one-time
political action. It must be carried out within the framework
of existing agreements and in accordance with international
experience, in particular within the framework of the Treaty
on the Non-Proliferation of Nuclear Weapons (NPT) and
the Comprehensive Nuclear-Test-Ban Treaty.
In this regard, on the regional level a reliable system
of collective efforts by States participating in this initiative
should be developed. Those efforts must ensure the non-
proliferation regime, the ecological safety of hazardous
industries that involve nuclear raw materials and the
prevention of leakage of nuclear technologies and materials.
On the international level it is necessary to give
priority attention to the settlement of regional problems.
The phased advancement towards global security is possible
only after we create secure and stable regions. In other
words, when dealing with global problems, it is essential to
follow the principle of moving from regionalism to
globalism.
It is also necessary to fundamentally reconsider the
security guarantees provided to the non-nuclear States, first
and foremost to those participating in nuclear-weapon-free
zones. We need to organically combine the efforts for
promoting non-proliferation and ensuring global nuclear
security with the resolution of regional problems. The
problem of non-proliferation must be considered in close
linkage with significant reductions of other types of
weapons of mass destruction.
Uzbekistan highly appreciates the efforts of
international organizations — first of all the United
Nations, the Organization for Security and Cooperation in
Europe (OSCE) and the International Atomic Energy
Agency (IAEA) — for their support of the Central Asian
initiative. We would like to request the General Assembly,
its President and the Secretary-General to assist in the
passage of a special resolution in support of the initiative
declaring Central Asia a nuclear-weapon-free zone and in
the establishment of a United Nations expert group to
study the forms and elements of the regional agreement
on this issue.
Our cooperation within the framework of the OSCE
is making a significant contribution to enhancing regional
security in Central Asia. We consider the OSCE
Parliamentary Assembly Expanded Bureau Meeting
Seminar, held in September 1997 in the capital of
Uzbekistan, as the world community’s recognition of
Central Asia’s importance in issues related to
strengthening peace and stability on the regional and
global levels.
The creation of the Central Asian collective
peacekeeping battalion by Kazakhstan, Kyrgyzstan and
Uzbekistan was an important step towards safeguarding
peace and stability in the region. For the first time on the
territory of Kazakhstan and Uzbekistan broad-scale
exercises of the Central Asian collective peacekeeping
battalion, Centrazbat 97, were held, with the participation
of multinational forces. These exercises constituted a
serious test, the successful completion of which confirmed
this battalion as a fully fledged unit in the United Nations
reserve peacekeeping forces.
Once again we should like to take advantage of this
United Nations forum to call upon the international
community to pool its efforts to tackle the serious threat
to the security of the Central Asian region that may also
have consequences on the global level. I am referring to
the ecological situation in the Aral Sea basin.
The current session of the General Assembly — the
Reform Assembly, as it was called by Secretary-General
Kofi Annan — must give a fresh impetus to the joint
efforts of the international community in combating
organized crime, drug dealing and terrorism. We need to
develop transnational programmes to confront these
challenges and threats.
We may confidently say that if favourable conditions
and trends are maintained, in the twenty-first century
Central Asia, given its geostrategic significance and its
vast natural, energy and human resources, will become a
promising and dynamic regional market of a global
importance.
The interdependence of the situation emerging in
Central Asia, the common European security system
taking shape and the outlook for developing situations
3


within the vast Asian continent means there is an urgent
need for the international community to take measures to
ensure durable peace and stability in this region along with
its sustainable development.






















